Exhibit 10(a)(xxiii)
Named Executive Officer Salaries

                    Name     Amount    
William R. Johnson
Chairman, President, and Chief Executive Officer
    $ 1,250,000      
David C. Moran
Executive Vice President — President & Chief Executive Officer of Heinz North
America
    $ 651,000      
C. Scott O’Hara
Executive Vice President and President and Chief Executive Officer of Heinz
Europe
    $ 621,000      
Arthur B. Winkleblack
Executive Vice President and Chief Financial Officer
    $ 625,000      

